UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (date of earliest event reported): September 16, 2010 (September 16, 2010) TRANSOCEANLTD. (Exact name of registrant as specified in its charter) Zug, Switzerland 000-53533 98-0599916 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) Chemin de Blandonnet 10 Vernier, Switzerland (Address of principal executive offices) (Zip Code) +41 (22) 930-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):YesþNo¨ ¨Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨Soliciting material pursuant to Rule14a-12 under the Securities Act (17CFR240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events Transocean Ltd. (“Transocean”, the “Company”, “we”, “us”, “our”) is filing this Current Report on Form 8-K (the “Report”) in connection with the anticipated filing with the U.S. Securities and Exchange Commission (the “SEC”) of a shelf registration statement relating to securities that Transocean Ltd. and Transocean Inc., its wholly owned subsidiary, may offer from time to time, including debt securities of Transocean Inc., which may be fully and unconditionally guaranteed by Transocean Ltd.The Report is being filed for the purpose of adding Note27 to our audited consolidated financial statements included within PartII., Item8., of our Annual Report on Form10-K for the fiscal year ended December31, 2009 (the “2009Form10-K”), filed with the SEC on February24, 2010. We are providing the additional note to our financial statements to provide condensed consolidating financial information in accordance with Rule3-10(c) of RegulationS-X promulgated by the SEC.To reflect the addition of Note27 to our audited consolidated financial statements included within the 2009 Form10-K, we have amended PartII., Item8., in its entirety, which is attached hereto as Exhibit99.1 and is incorporated by reference herein. We have filed the Report only for the purpose described above, which only affects the Item specified above, and the other information contained in the 2009 Form10-K remains unchanged and reflects disclosures made at the time of such filing.No attempt has been made in the Report nor in the exhibits to the Report to modify or update disclosures in the 2009 Form 10-K except as described in this Item 8.01. The Report should be read in conjunction with the 2009 Form10-K and our other filings with the SEC subsequent to the filing of the 2009 Form10-K. Item9.01.Financial Statements and Exhibits (d)Exhibits The following exhibits are filed in connection with this Report: Number Description Consent of Ernst & Young LLP Update to Transocean Ltd. Annual Report on Form 10-K for the fiscal year ended December 31, 2009, Part II. Item 8. Financial Statements and Supplementary Data 101.ins XBRL Instance Document 101.sch XBRL Taxonomy Extension Schema 101.cal XBRL Taxonomy Extension Calculation Linkbase 101.def XBRL Taxonomy Extension Definition Linkbase 101.lab XBRL Taxonomy Extension Label Linkbase 101.pre XBRL Taxonomy Extension Presentation Linkbase SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on September16, 2010. TRANSOCEAN LTD. By: /s/ Heather G. Callender Heather G. Callender Associate General Counsel
